                             UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF NORTH CAROLINA
                                  CHARLOTTE DIVISION
                            DOCKET NO. 3:21-cv-00197-FDW-DCK
 JOSEPH EDWARD BORGESE,                                  )
                                                         )
         Plaintiff,                                      )
                                                         )
 vs.                                                     )                   ORDER
                                                         )
 COLUMBIA SPORTSWEAR COMPANY,                            )
                                                         )
         Defendant.                                      )
                                                         )

        THIS MATTER is before the Court on several motions of the parties (Doc. Nos. 9, 11, 12,

15). The gravamen of these motions is that dismissal of this action is appropriate, albeit the parties

disagree whether it should be with or without prejudice. In the latest filing, Plaintiff, who appears

pro se, clearly asks this Court to “to either dismiss his action without prejudice or allow the Plaintiff

pro se to refile this case . . . .” (Doc. No. 15, p. 1).

        IT IS THEREFORE ORDERED that pursuant to Federal Rule of Civil Procedure 41(a)(2),

the Court GRANTS Plaintiff’s motion (Doc. No. 15) and DISMISSES this case WITHOUT

PREJUDICE. The Clerk is directed to terminate all other motions as moot and CLOSE THE

CASE.

        IT IS SO ORDERED.

                                              Signed: July 20, 2021




                                                     1



       Case 3:21-cv-00197-FDW-DCK Document 21 Filed 07/21/21 Page 1 of 1
